DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a screening method for a drug for treating muscular atrophy, comprising inducing muscular atrophy by administering to muscle cells or a normal animal a hypometabolism-inducing substance T1AM does not reasonably provide enablement for a screening method for a drug for treating muscular atrophy comprising: inducing muscular atrophy by administering to any type of cell or a normal animal a hypometabolism-inducing substance selected from the group consisting of DADLE, 5'-AMP andH2S.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are drawn to a screening method for a drug for treating muscular atrophy, comprising:
(a) inducing muscular atrophy by administering to a normal cell or a normal animal a
hypometabolism-inducing substance selected from the group consisting of 3-iodothyronamine (T1AM), [D-Ala2, D-Leu5] enkephalin (DADLE), 5'-adenosine monophosphate (5'-AMP), and hydrogen sulfide (H2S);
 (b) treating a candidate substance in the cell or animal treated with the hypometabolism-inducing substance;
(c) evaluating the degree of improvement or treatment of muscular atrophy in the cell or
animal treated with the candidate substance; and
(d) determining the candidate substance as a drug for treating muscular atrophy.
The specification discloses that the incubation of C2C12 myotubes with 75 uM T1AM for 6 hours resulted in a decrease in the size of the myotube (page 29 lines 15-21).  The specification further discloses that incubation of C2C12 myotubes with 75 uM T1AM for 6 hours resulted in an increase in AMPK phosphorylation, down-regulation of anabolic signaling activity, down-regulation of p-FoxO1 and p-FoxO3, up-regulation of MuRF1 expression and proteasome activity. The specification does not demonstrate the incubation of the muscle cells or an animal with DADLE, 5'-AMP or H2S induce muscular atrophy.
One cannot extrapolate the teaching of the specification to the enablement of the claims because the specification does not provide examples by administering DADLE, 5'-AMP or H2S to muscle cells or an animal.  The specification only discloses the incubation of C2C12 myotubes with 75 uM T1AM.  There are no examples demonstrating the incubation of any cell besides C2C12 myotubes with T1AM can be used to prepare a muscular atrophy study model.  The specification does not provide a nexus between inducing muscular atrophy and the administration of DADLE, 5'-AMP or H2S.

MPEP 2164.03 states that
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. 

MPEP 2164.03 further states that 

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. …

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

MPEP 2164.08(b) states that 
The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours  & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling). 
Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976).  However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.

The claims are drawn to inducing muscular atrophy by administering to a normal cell or a normal animal a hypometabolism-inducing substance selected from the group consisting of 3-iodothyronamine (T1AM), [D-Ala2, D-Leu5] enkephalin (DADLE), 5'-adenosine monophosphate (5'-AMP), and hydrogen sulfide (H2S).
The specification discloses that the incubation of C2C12 myotubes with 75 uM T1AM for 6 hours resulted in a decrease in the size of the myotube (page 29 lines 15-21).  The specification further discloses that incubation of C2C12 myotubes with 75 uM T1AM for 6 hours resulted in an increase in AMPK phosphorylation, down-regulation of anabolic signaling activity, down-regulation of p-FoxO1 and p-FoxO3, up-regulation of MuRF1 expression and proteasome activity. The specification does not demonstrate the incubation of the muscle cells or an animal with DADLE, 5'-AMP or H2S induce muscular atrophy.
Given the disclosure of the specification and the teaching in the art that indicates the unpredictability of physiological activity, one skilled in the art could not predictably prepare a muscular atrophy study model by administering DADLE, 5'-AMP or H2S to a muscle cell or animal to prepare a muscular atrophy study model. 
Therefore, in view of the breadth of the claims, lack of guidance in the specification, the absence of working examples, and the state of the art, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.

Summary
Claims 1, 2, 5 and 6 are rejected.
Claim 3 and 4 are objected to for being dependent on a rejected claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642